United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATIONS & CUSTOMS
ENFORCEMENT, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1956
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2012 appellant filed a timely appeal from the June 11, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant developed food poisoning as a result of eating
contaminated food at work on June 30, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 30, 2011 appellant, a 59-year-old enforcement and removal agent, filed a
traumatic injury claim alleging that she developed stomach pain and nausea at work on that date
after eating a burrito purchased from the employing establishment snack bar.
In a letter dated October 5, 2011, OWCP informed appellant that the information
submitted was insufficient to establish her claim and requested additional information, including
a detailed account of the alleged injury and a physician’s report, with a diagnosis and a
rationalized opinion as to the cause of the diagnosed condition.
Appellant submitted an August 17, 20011 report from Dr. Kathy R. Akashi, Boardcertified in gastroenterology, who diagnosed dyspepsia, irritable bowel syndrome and a history
of colonic polyp. Dr. Akashi identified August 17, 2011 as the date of the onset of appellant’s
diagnosed condition and placed her off work for that day.
In a September 3, 2011 report, Dr. Akashi provided the results of an endoscopy/
colonoscopy, which revealed mild gastritis, Helicobacter pylori and hemorrhoids. She opined
that appellant’s current Pylori infection was related to functional dyspepsia. Noting the date of
symptom onset, Dr. Akashi placed appellant off work from September 3 through 8, 2011. Work
status reports dated September 6 and 22, 2011 contained a diagnosis of dyspepsia and placed
appellant off work due to “uncontrolled symptoms.” In an October 10, 2011 work status report,
Dr. Akashi diagnosed dyspepsia, noting the date of onset as June 30, 2011. She recommended
work restrictions, including lifting and carrying a maximum of five pounds once or twice per
hour.
On November 10, 2011 appellant responded to OWCP’s request for additional
information. She stated that, on the date in question, she purchased a burrito from the employing
establishment snack bar. After appellant had eaten a portion of the burrito, she realized that it
was dark green and appeared to be covered with a fungus. Within approximately 15 minutes
after eating the burrito, she developed severe stomach pain. Appellant notified her supervisor on
the date of the alleged injury and stopped work due to abdominal pain.
The record contains work status reports from Dr. Tiffany Jung Park, Board-certified in
family medicine, placing appellant off work for intermittent periods from July 11 through
August 26, 2011. On July 11, 2011 Dr. Park diagnosed Helicobacter pylori infection and
abdominal pain.
On August 5, 2011 she placed appellant off work from August 5
through 26, 2011.
On August 8, 2011 Dr. Park placed appellant off work through
August 12, 2011.
On August 15, 2011 she diagnosed abdominal pain, epigastric and
gastroesophageal reflux disease and placed appellant off work from August 15 through 17, 2011.
Appellant submitted disability slips from Dr. David Szu-Hone Liu, Board-certified in
family medicine, placing her off work for various periods from August 1 through
September 2, 2011. On July 25, 2011 Dr. Liu diagnosed Helicobacter pylori infection. On
August 30, 2011 he diagnosed dyspepsia.

2

In a work status report dated July 14, 2011, Dr. Cecilia Yeji Kim, Board-certified in
family medicine, diagnosed gastroenteritis and placed appellant off work through July 16, 2011.
The record contains a September 29, 2011 report of an abdominal ultrasound.
By decision dated November 17, 2011, OWCP denied appellant’s claim on the grounds
that the evidence did not establish that the claimed medical condition was causally related to the
established work-related event.
On December 15, 2011 appellant requested an oral hearing. In a March 14, 2011
telephonic hearing, she reiterated the alleged facts of her case. The hearing representative
informed appellant of the medical evidence that would be necessary to establish a causal
relationship between her claimed condition and the accepted incident.
By decision dated June 11, 2012, an OWCP hearing representative affirmed the
November 17, 2011 decision, finding that the evidence failed to establish that appellant sustained
a traumatic injury as a result of the accepted June 30, 2011 incident. On June 26, 2012 an
OWCP hearing representative reissued the June 11, 2012 decision.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.3
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that he or she sustained a
traumatic injury in the performance of duty, he or she must establish the fact of injury, consisting
of two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.5
2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury, as defined by FECA, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).

3

The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.9
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
OWCP accepted that the workplace incident occurred as alleged, namely, that appellant
ate a burrito from the employing establishment snack bar on June 30, 2011. The issue, therefore,
is whether she has submitted sufficient medical evidence to establish that the employment
incident caused an injury. The medical evidence presented does not contain a rationalized
medical opinion establishing that the work-related incident caused or aggravated any particular
medical condition or disability. Therefore, appellant has failed to satisfy her burden of proof.
The record contains numerous reports and disability slips from Dr. Akashi. On
August 17, 2011 Dr. Akashi diagnosed dyspepsia, irritable bowel syndrome and a history of
colonic polyp and placed appellant off work for that day. On September 3, 2011 she provided
the results of an endoscopy/colonoscopy, which revealed mild gastritis, Helicobacter pylori and
hemorrhoids. Dr. Akashi opined that appellant’s current Helicobacter pylori infection was
related to functional dyspepsia. Work status reports dated September 6 and 22, 2011 contained a
diagnosis of dyspepsia and placed appellant off work due to “uncontrolled symptoms.” In an
October 10, 2011 work status report, Dr. Akashi diagnosed dyspepsia, noting the date of onset as
June 30, 2011. None of her reports provide an opinion as to the cause of appellant’s condition.

6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Id.

9

20 C.F.R. § 10.303(a).

10

John W. Montoya, 54 ECAB 306 (2003).

4

Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.11
Work status reports from Drs. Park, Liu and Kim placed appellant off work for various
periods following the claimed injury. The reports, however, do not provide examination findings
or a complete factual and medical history, nor do they contain any opinion as to the cause of
appellant’s claimed condition. Therefore, they are of limited probative value. The Board notes
that the numerous work status reports of record contain multiple diagnoses, but no explanation as
to their cause or as to the relationship between them.
The remaining medical evidence of record including disability slips, x-rays and test
results, which does not contain an opinion as to the cause of appellant’s diagnosed condition, is
also of limited probative value and insufficient to establish appellant’s claim.
Appellant expressed her belief that her Helicobacter pylori infection resulted from the
June 30, 2011 employment incident. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.12 Neither the fact that the condition became apparent during a
period of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents, is sufficient to establish causal relationship.13
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report describing her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how her condition was caused or aggravated by her
employment, appellant has not met her burden of proof to establish that she sustained an injury
in the performance of duty on June 30, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to the OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on June 30, 2011.

11

Michael E. Smith, 50 ECAB 313 (1999).

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

